Order entered December 2, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00308-CR
                                      No. 05-13-00310-CR

                             JAMES EDWARD TURNER, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 3
                                     Dallas County, Texas
                        Trial Court Cause Nos. F12-54575-J, F12-63588-J

                                           ORDER
        The Court REINSTATES the appeals.

        On October 21, 2013, we ordered the trial court to conduct a hearing and make findings

regarding why appellant’s brief had not been filed.         On November 26, 2013, we received

appellant’s brief, together with an extension motion. Therefore, in the interest of expediting the

appeals, we VACATE the October 21, 2013 order requiring findings.

        We GRANT the November 26, 2013 extension motion and ORDER appellant’s brief

filed as of the date of this order.


                                                      /s/     LANA MYERS
                                                              JUSTICE